NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2007-5019

                               INTERSPIRO, INC.,

                                                 Plaintiff-Appellant,

                                       and

                       SCOTT TECHNOLOGIES, INC., d/b/a
                          SCOTT HEALTH & SAFETY,

                                                 Plaintiff,

                                         v.

                                UNITED STATES,

                                                 Defendant-Appellee,

                                       and

                        MINE SAFETY APPLIANCES CO.,

                                                   Defendant-Appellee.

        David R. Hazelton, Lathan & Watkins LLP, of Washington, DC, argued for
plaintiff-appellant. With him on the brief was Joshua K. Chandler.

       Timothy P. McIlmail, Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-
appellee, United States. On the brief were Peter D. Keisler, Assistant Attorney
General, Jeanne E. Davidson, Director, Brian M. Simkin, Assistant Director, and
Leslie Cayer Ohta, Attorney. Of counsel was John G. Terra, Attorney, Air Force
Legal Services Agency, United States Air Force, of Arlington, Virginia.

      Thomas P. Humphrey, Crowell & Moring, LLP, of Washington, DC, argued for
defendant-appellee, Mine Safety Appliances Co. With him on the brief were
Elizabeth W. Newsom, Amy Laderberg O’Sullivan, and Rebecca K. Lee.

Appealed from: United States Court of Federal Claims

Judge Nancy B. Firestone
            NOTE: This disposition is nonprecedential.       CORRECTED


United States Court of Appeals for the Federal Circuit

                                      2007-5019


                                INTERSPIRO, INC.,

                                                      Plaintiff-Appellant,

                                        and
                       SCOTT TECHNOLOGIES, INC., d/b/a
                          SCOTT HEALTH & SAFETY

                                                     Plaintiff,
                                         v.

                                 UNITED STATES,

                                                      Defendant-Appellee,

                                        and

                         MINE SAFETY APPLIANCES CO.,

                                                      Defendant-Appellee.

                                 Judgment
ON APPEAL from the       UNITED STATES COURT OF FEDERAL CLAIMS

In CASE NO(S).           06-CV-425.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (RADER, BRYSON and MOORE, Circuit Judges).

                                Affirmed. See Fed. Cir. R. 36.

                                        ENTERED BY ORDER OF THE COURT


DATED: July 11, 2007                          /s/ Jan Horbaly

                                                  Jan Horbaly, Clerk